ALTENBERND, Judge,
Concurring.
I fully concur in the court’s opinion. I write only to observe that the policy language involved in this case is quite unusual and may reflect an intentional decision upon the part of Auto-Owners to provide its named insureds with extended PIP coverage — beyond that mandated by statute. This court frequently has an opportunity to review insurance policies contained in records on appeal. As a result, we are aware that the typical Florida no-fault insurance endorsement limits coverage for a named insured or a family member to circumstances where they are either occupying a motor vehicle or struck by a motor vehicle “as a pedestrian.” Our record in this case does not explain why Auto-Owners included the pedestrian limitation for other persons but not for the insured family-